LAWS, Chief Judge.
The Court has given consideration to ,a motion -to substitute as party plaintiff the Wachovia Bank and Trust Company of Asheville, North Carolina, which has • qualified as guardian of the minor, Mamie Spears Reynolds, in the Superior Court of Buncombe County, North Carolina, to serve in place of her father, Robert R. Reynolds, who was formerly her guardian. The Court is of opinion that in any case in which no objection is made it may, in the exercise of a sound discretion, permit a foreign guardiaii to prosecute a suit in the District of Columbia without his having secured . ancillary letters of guardianship. This discretion will be based upon what appears to be the best interests of the ward, the conservation of the assets of his estate, and whether or not interests appear which require the granting of ancillary letters as a condition precedent.
In this case no objection to the motion has been made by the trustee or any other party and nothing has been suggested of disadvantage by its being granted. Accordingly, the motion to substitute the Wachovia Bank and Trust Company of Asheville, North Carolina, will be granted. The Court feels it unnecessary to determine whether in the event at a later time ancillary letters of guardianship are sought, an undertaking and the filing of reports will be required.
Counsel will submit appropriate order.